       Case 5:21-cv-00044-JKP-ESC Document 22 Filed 06/14/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


AHLAM TRMANINI,                                   §
                                                  §
                   Plaintiff,                     §                 SA-21-CV-00044-JKP
                                                  §
vs.                                               §
                                                  §
ROSS STORES, INC., ROSS DRESS                     §
FOR LESS #1771,                                   §
                                                  §
                   Defendants.                    §

                                AMENDED SCHEDULING ORDER

       Before the Court in the above-styled cause of action is the parties’ Joint Motion for

Extension of Pretrial Deadlines and for Entry of First Amended Agreed Scheduling Order [#21].

       IT IS HEREBY ORDERED that the parties’ Joint Motion for Extension of Pretrial

Deadlines and for Entry of First Amended Agreed Scheduling Order [#21] is GRANTED and

the following Amended Scheduling Order is issued to control the remaining course of this case:

1. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before August 30, 2021.

2. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before September 30, 2021.

3. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within fourteen days of receipt of the report of the opposing expert.

4. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is at least 30 days before trial. The parties are advised any report filed
   under this deadline may only supplement the initial report and may not introduce new
   opinion or subject matter. This deadline is not intended to provide an extension of the
   deadline by which a party must deliver the substance of its expert information or opinion.



                                                  1
       Case 5:21-cv-00044-JKP-ESC Document 22 Filed 06/14/21 Page 2 of 2




5. Parties shall initiate all discovery procedures in time to complete discovery on or before
   November 29, 2021. Written discovery requests are not timely if they are filed so close to
   this deadline that under the Federal Rules of Civil Procedure the response would not be due
   until after the expiration of the deadline. See Local Rule CV-16(d). Counsel may by
   agreement continue discovery beyond the deadline. The parties are advised that should they
   agree to extend discovery beyond the deadline, there will be no intervention by the Court
   except in exceptional circumstances. No trial setting or other deadline set forth herein will be
   vacated due to information obtained in post-deadline discovery. See Local Rule CV-7(d).

6. Counsel shall confer and file a joint report setting forth the status of settlement negotiations
   on or before December 14, 2021.

7. On or before December 14, 2021, the parties shall file any Daubert motions and challenge to
   or motion to exclude expert witnesses. Any such motion must specifically state the basis for
   the objection and identify the objectionable testimony.

8. On or before January 13, 2022, parties shall file any dispositive motions, including motions
   for summary judgment on all or some of the claims. Further, notwithstanding any deadline
   provided herein, no motion (other than a motion in limine) may be filed after this date except
   for good cause.

9. The Court will set dates for trial and the final pretrial conference after ruling on any
   dispositive motions or after the deadline for such motions passes without a pertinent filing.
   At that time, the Court will also set appropriate deadlines for trial and pretrial conference
   matters.

       IT IS SO ORDERED.

       SIGNED this 14th day of June, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                2
